661 S.E.2d 241 (2008)
BLINSON, et al.
v.
STATE of NC, et al.
No. S46P06-2.
Supreme Court of North Carolina.
April 10, 2008.
Robert F. Orr, Asheville, Jeanette Doran Brooks, for Blinson; et al.
Norma S. Harrell, Special Deputy Attorney General, John F. Maddrey, Assistant Solicitor-General, for State of NC & Fain.
Burley B. Mitchell, Jr., Pressly M. Millen, Sean E. Andrussier, Melody C. Ray-Welborn, Raleigh, for Dell, Inc.
Adam H. Charnes, Stephen T. Inman, Ronald G. Seeber, City Attorney, Winston-Salem, for City of Winston-Salem & Joines, et al.
Davida W. Martin, Forsyth County Attorney, Winston-Salem, for Forsyth County, et al.
Prior report: ___ N.C.App. ___, 651 S.E.2d 268.
The following order has been entered on the motion filed on the 3rd day of December 2007 by Defendant (State of N.C. and Fain) to Dismiss Appeal:
"Motion Allowed by order of the Court in conference this the 10th day of April 2008."
MARTIN, J., recused.